Exhibit 10.1

 

 

 

STERIS CORPORATION

 

 

FIRST AMENDMENT

Dated as of August 15, 2008

to

NOTE PURCHASE AGREEMENTS

Dated as of December 17, 2003

 

 

Re:   $40,000,000 4.20% Senior Notes, Series A-1, due December 15, 2008

        $40,000,000 5.25% Senior Notes, Series A-2, due December 15, 2013

        $20,000,000 5.38% Senior Notes, Series A-3, due December 15, 2015

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENTS

THIS FIRST AMENDMENT dated as of August 15, 2008 to the Note Purchase Agreements
dated as of December 17, 2003 is between STERIS Corporation, an Ohio corporation
(the “Company”) and each of the institutions which is a signatory to this First
Amendment (collectively, the “Noteholders”).

RECITALS:

A. The Company and ACACIA LIFE INSURANCE COMPANY, AMERITAS LIFE INSURANCE CORP.,
AMERICAN UNITED LIFE INSURANCE COMPANY, PIONEER MUTUAL LIFE INSURANCE COMPANY,
THE STATE LIFE INSURANCE COMPANY, EQUITABLE LIFE INSURANCE COMPANY OF IOWA,
GOLDEN AMERICAN LIFE INSURANCE COMPANY, LIFE INSURANCE COMPANY OF GEORGIA,
RELIASTAR LIFE INSURANCE COMPANY, SECURITY LIFE OF DENVER INSURANCE COMPANY,
MONY LIFE INSURANCE COMPANY OF AMERICA, PRIMERICA LIFE INSURANCE COMPANY, THE
TRAVELERS INSURANCE COMPANY, THE TRAVELERS LIFE AND ANNUITY COMPANY, THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA, TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA, and TIAA-CREF LIFE INSURANCE COMPANY have heretofore
entered into the Note Purchase Agreements dated as of December 17, 2003 (the
“Note Purchase Agreements”). The Company has heretofore issued (a) $40,000,000
aggregate principal amount of its 4.20% Senior Notes, Series A-1, due
December 15, 2008 (the “Series A-1 Notes”), (b) $40,000,000 aggregate principal
amount of its 5.25% Senior Notes, Series A-2, due December 15, 2013 (the
“Series A-2 Notes”) and (c) $20,000,000 aggregate principal amount of its 5.38%
Senior Notes, Series A-3, due December 15, 2015 (the “Series A-3 Notes”; the
Series A-1 Notes, the Series A-2 Notes and the Series A-3 Notes are hereinafter
referred to as the “Series A Notes”), dated December 17, 2003 pursuant to the
Note Purchase Agreements. The Noteholders are the holders of more than 51% of
the outstanding principal amount of the Series A Notes.

B. The Company and the Noteholders now desire to amend the Note Purchase
Agreements in the respects, but only in the respects, hereinafter set forth.

C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreements unless herein defined or the context
shall otherwise require.

D. All requirements of law have been fully complied with and all other acts and
things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:

SECTION 1. AMENDMENTS.

Section 1.1. Section 2.2(b) of the Note Purchase Agreements shall be and is
hereby amended by amending the second paragraph thereof to read as follows:

“The Pledge Agreements and any other pledge agreements, instruments, documents
and agreements pursuant to which the Company or any Subsidiary agrees to grant
any Liens in favor of the Collateral Agent for the ratable benefit of the
Creditors are hereinafter referred to as “Collateral Documents”. The Collateral
Documents and the Subsidiary Guaranty are hereinafter collectively referred to
as the “Security Documents”.



--------------------------------------------------------------------------------

Section 1.2. Section 2.2(c) of the Note Purchase Agreements shall be and is
hereby amended to read as follows:

“(c) The enforcement of the rights and benefits in respect of the Security
Documents and the allocation of proceeds thereof will be subject to an
intercreditor agreement dated as of December 17, 2003 entered into by the Agent
on behalf of the Banks, the Collateral Agent, you and the Other Purchasers,
substantially in the form of Exhibit 2.2(c) attached hereto and made a part
hereof (as the same may be further amended, supplemented, restated or otherwise
modified or replaced from time to time, the “Intercreditor Agreement”).”

Section 1.3. Section 7.3 of the Note Purchase Agreements shall be and is hereby
amended by renumbering it as Section 7.4

Section 1.4. The Note Purchase Agreements shall be and are hereby amended by
adding a new Section 7.3 to read as follows:

“Section 7.3 Electronic Delivery. Financial statements and officers’
certificates required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and, with respect only to a holder of Notes who has
consented (which consent may be revoked at any time) to delivery, in accordance
with the succeeding provisions of this Section, of the officers’ certificates
required by Section 7.2 (“consenting holder”), Section 7.2 shall be deemed to
have been delivered to a holder of Notes if (i) such financial statements
satisfying the requirements of Section 7.1(a) or (b) and, with respect to a
consenting holder, the related certificate satisfying the requirements of
Section 7.2 are delivered to the holder of Notes by e-mail at the e-mail address
provided to the Company by such holder in writing or (ii) the Company shall have
timely filed such Form 10-Q or Form 10-K, satisfying the requirements of
Section 7.1(a) or (b) as the case may be, with the SEC on “EDGAR” and shall have
made such Form available on its home page on the worldwide web (at the date of
this Agreement located at www.steris.com) and, with respect to a consenting
holder, shall have delivered the related certificate satisfying the requirements
of Section 7.2 to the holder of the Notes by email at the email address provided
to the Company by such holder in writing or (iii) such financial statements
satisfying the requirements of Section 7.1(a) or (b) and, with respect to a
consenting holder, related certificate satisfying the requirements of
Section 7.2 are timely posted by or on behalf of the Company in IntraLinks or on
any other similar website to which each holder of Notes has free access or
(iv) the Company shall have filed any of the items referred to in Section 7.1(c)
with the SEC on “EDGAR”, and shall have made such items available on its home
page on the worldwide web or if any of such items are timely posted by or on
behalf of the Company on IntraLinks or any other similar website to which each
holder of Notes has free access; provided however, that in the case of any of
clause (ii), (iii) or (iv) the Company shall concurrently with such filing or
posting give notice to each holder of Notes of such posting or filing and
provided further, that upon request of any holder, the Company will thereafter
deliver written copies of such forms, financial statements and certificates to
such holder until such time as such holder shall notify the Company that
electronic delivery of the same is acceptable. Notwithstanding the foregoing or
any IntraLinks or similar electronic delivery, the parties agree that the
provisions of Section 20 shall control the actions of the parties with respect
to Confidential Information delivered to, or received by, the holders of the
Notes.”

Section 1.5. Section 10.3(c) of the Note Purchase Agreements shall be and is
hereby amended in its entirety to read as follows:

“(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory and contractual landlords’ liens) and Liens to secure the
performance of bids, tenders or trade contracts, or to secure statutory
obligations, surety or appeal bonds or other Liens of like general nature, in
any such case incurred in the ordinary course of business and not in

 

2



--------------------------------------------------------------------------------

connection with the borrowing of money; provided that all such Liens in the
aggregate do not materially impair the business of the Company and its
Restricted Subsidiaries or the value of their properties, taken as a whole;”

Section 1.6. Sections 10.4(d) and 10.7(c) of the Note Purchase Agreements shall
be and are hereby amended by replacing the references to “Section 10.5(b)” with
“Section 10.5”.

Section 1.7. Schedule B of the Note Purchase Agreements shall be and is hereby
amended by amending the definition of “Creditors” to read as follows:

“Creditors” means the Agent, the Banks, the holders of the Notes and any other
Persons who are holders of notes or similar debt securities issued by the
Company and who are parties to the Intercreditor Agreement.”

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Section 2.1. To induce the Noteholders to execute and deliver this First
Amendment (which representations shall survive the execution and delivery of
this First Amendment), the Company represents and warrants to the Noteholders
that:

(a) this First Amendment has been duly authorized, executed and delivered by it
and this First Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company enforceable against it in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally;

(b) the Note Purchase Agreements, as amended by this First Amendment, constitute
the legal, valid and binding obligations, contracts and agreements of the
Company enforceable against it in accordance with their respective terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally;

(c) the execution, delivery and performance by the Company of this First
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency, and (iii) will not (A) violate
(1) any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, or (B) result in a breach
or constitute (alone or with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 2.1(c); and

(d) as of the date hereof and after giving effect to this First Amendment, no
Default or Event of Default has occurred which is continuing.

SECTION 3. CONDITIONS TO EFFECTIVENESS OF THIS FIRST AMENDMENT.

Section 3.1. This First Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:

(a) executed counterparts of this First Amendment, duly executed by the Company,
the Subsidiary Guarantors and the holders of at least 51% of the outstanding
principal of the Notes, shall have been delivered to the Noteholders;

(b) the Noteholders shall have received a copy of the resolutions of the Board
of Directors of the Company authorizing the execution, delivery and performance
by the Company of this First Amendment, certified by its Secretary or an
Assistant Secretary;

 

3



--------------------------------------------------------------------------------

(c) the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof; and

(d) the Noteholders shall have received the favorable opinion of counsel to the
Company as to the matters set forth in Sections 2.1(a), 2.1(b) and 2.1(c)
hereof, which opinion shall be in form and substance satisfactory to the
Noteholders.

Upon receipt of all of the foregoing, this First Amendment shall become
effective.

SECTION 4. MISCELLANEOUS.

Section 4.1. This First Amendment shall be construed in connection with and as
part of each of the Note Purchase Agreements, and except as modified and
expressly amended by this First Amendment, all terms, conditions and covenants
contained in the Note Purchase Agreements and the Notes are hereby ratified and
shall be and remain in full force and effect.

Section 4.2. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this First Amendment
may refer to the Note Purchase Agreements without making specific reference to
this First Amendment but nevertheless all such references shall include this
First Amendment unless the context otherwise requires.

Section 4.3. The descriptive headings of the various Sections or parts of this
First Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

Section 4.4. This First Amendment shall be governed by and construed in
accordance with New York law.

Section 4.5. The Company shall pay the reasonable fees and expenses of Chapman
and Cutler LLP, counsel to the Noteholders, in connection with the negotiation,
preparation, approval, execution and delivery of this First Amendment, within
ten (10) days after Company’s. receipt of the invoice therefor

 

4



--------------------------------------------------------------------------------

Section 4.6. The execution hereof by you shall constitute a contract between us
for the uses and purposes hereinabove set forth, and this First Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement.

 

STERIS CORPORATION By   /s/    WILLIAM L. AAMOTH         Name:    William L.
Aamoth Title:   Vice President & Corporate Treasurer



--------------------------------------------------------------------------------

Accepted as of August 15, 2008.

 

ACACIA LIFE INSURANCE COMPANY     By:   Summit Investment Advisors, Inc. as
Agent   By   /s/    ANDREW S. WHITE           Name:    Andrew S. White   Title:
  Managing Director—Private Placement

Accepted as of August 15, 2008.

 

AMERITAS LIFE INSURANCE CORP.     By:   Summit Investment Advisors, Inc. as
Agent   By   /s/    ANDREW S. WHITE           Name:    Andrew S. White   Title:
  Managing Director—Private Placement

Accepted as of August 15, 2008.

 

AMERICAN UNITED LIFE INSURANCE COMPANY By   /s/    MICHAEL I. BULLOCK        
Name:    Michael I. Bullock Title:   Vice President

Accepted as of August 15, 2008.

 

PIONEER MUTUAL LIFE INSURANCE COMPANY     By:   American United Life Insurance
Company, Its Agent   By   /s/    MICHAEL I. BULLOCK           Name:    Michael
I. Bullock   Title:   Vice President



--------------------------------------------------------------------------------

Accepted as of August 15, 2008.

 

THE STATE LIFE INSURANCE COMPANY     By:   American United Life Insurance
Company, Its Agent   By   /s/    MICHAEL I. BULLOCK           Name:    Michael
I. Bullock   Title:   Vice President

Accepted as of August 15, 2008.

 

ING USA Annuity and Life Insurance Company (as successor by merger to each of
Equitable Life Insurance Company of Iowa and Golden American Life Insurance
Company)

RELIASTAR LIFE INSURANCE COMPANY

SECURITY LIFE OF DENVER INSURANCE COMPANY

    By:   ING Investment Management LLC, as Agent   By   /s/    CHRISTOPHER P.
LYONS           Name:    Christopher P. Lyons   Title:   Senior Vice President

Accepted as of August 15, 2008.

 

MONY LIFE INSURANCE COMPANY OF AMERICA By   /s/    JEFFREY HUGHES         Name: 
  Jeffrey Hughes Title:   Investment Officer

Accepted as of August 15, 2008.

 

PRIMERICA LIFE INSURANCE COMPANY     By:   CONNING ASSET MANAGEMENT COMPANY,
as Investment Manager   By   /s/    FELICISIMO FALCON           Name:   
Felicisimo Falcon   Title:   Vice President



--------------------------------------------------------------------------------

Accepted as of August 15, 2008.

 

METLIFE INSURANCE COMPANY OF CONNECTICUT, F/K/A THE TRAVELERS INSURANCE COMPANY
BY:   METROPOLITAN LIFE INSURANCE COMPANY, ITS INVESTMENT MANAGER METLIFE
INSURANCE COMPANY OF CONNECTICUT, AS SUCCESSOR IN INTEREST TO THE TRAVELERS LIFE
AND ANNUITY COMPANY BY:   METROPOLITAN LIFE INSURANCE COMPANY, ITS INVESTMETN
MANAGER   By   /s/    JUDITH A. GULOTTA           Name:    Judith A. Gulotta  
Title:   Managing Director   (f/k/a The Travelers Insurance Company)

Accepted as of August 15, 2008.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA   By   /s/    WILLIAM S.
ENGELKING           Name:    William S. Engelking   Title:   Vice President

Accepted as of August 15, 2008.

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA   By   /s/    BRIAN
ROELKE           Name:    Brian Roelke   Title:   Director

Accepted as of August 15, 2008.

 

TIAA-CREF LIFE INSURANCE COMPANY     By:   Teachers Insurance and Annuity
Association of America, as Investment Manager   By   /s/    BRIAN ROELKE        
  Name:    Brian Roelke   Title:   Director

 

8



--------------------------------------------------------------------------------

Each of the undersigned hereby confirms its continued Guaranty of the
obligations of the Company under the Note Purchase Agreement, as amended hereby,
pursuant to the terms of the Subsidiary Guaranty Agreement dated as of
December 17, 2003 (as supplemented to date) on this 15th day of August, 2008.

 

AMERICAN STERILIZER COMPANY

STERIS EUROPE, INC.

STERIS INC.

HTD HOLDING CORP.

HSTD LLC

HAUSTED, INC.

ISOMEDIX INC.

ISOMEDIX OPERATIONS INC.

STERILTEK, INC.

STERILTEK HOLDINGS, INC.

STERIS ISOMEDIX SERVICES INC.

By   /s/    WILLIAM L. AAMOTH         Name:    William L. Aamoth Title:   Vice
President & Treasurer

 

STRATEGIC TECHNOLOGY ENTERPRISES, INC. By   /s/    WILLIAM L. AAMOTH        
Name:    William L. Aamoth Title:   Treasurer

 

9